Case 1:20-cv-00017-TS-DBP Document 27 Filed 04/12/21 PageID.142 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

TRACI TAYLOR and STEVEN D.
TAYLOR,

                       Plaintiffs,                   MEMORANDUM DECISION AND
                                                     ORDER GRANTING IN PART
v.                                                   DEFENDANTS’ MOTION FOR
                                                     SUMMARY JUDGMENT
GREG B. COOK, DPM; TRAVIS
SAUTTER, DPM; COOK & SAUTTER
FOOT & ANKLE, LLC fka COOK FOOT
& ANKLE SPECIALISTS, LLC AND
COOK FOOT AND ANKLE CENTER,                         Case No. 1:20-CV-17 TS
LLC; W. BRYCE COOK, DPM; SPRING
CREEK SURGICAL CENTER, LLC,                         District Judge Ted Stewart

                       Defendants.


       This matter is before the Court on a Motion for Summary Judgment filed by Defendants

Travis Sautter, DPM, W. Bryce Cook, DPM, and Cook Foot & Ankle Specialists, LLC

(collectively, “Defendants”). Plaintiffs have failed to respond to the Motion and the time for

doing so has expired. 1 For the reasons discussed below, the Court will grant the Motion in part.

                                       I. BACKGROUND

       Plaintiffs bring this action based on alleged negligent medical treatment Traci Taylor

received from Greg B. Cook, DPM at Cook Foot & Ankle Specialists. Plaintiffs assert claims of

negligence, failure to obtain informed consent, and loss of consortium. Defendants seek

summary judgment on all claims against them.




       1
           DUCivR 7-1(b)(3)(A).


                                                1
Case 1:20-cv-00017-TS-DBP Document 27 Filed 04/12/21 PageID.143 Page 2 of 4




                            II. SUMMARY JUDGMENT STANDARD

       Generally, summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 2 In considering whether a genuine dispute of material fact exists, the Court determines

whether a reasonable jury could return a verdict for the nonmoving party in the face of all the

evidence presented. 3 The Court is required to construe all facts and make all reasonable

inferences in the light most favorable to the nonmoving party. 4

       This standard is somewhat modified in an unopposed motion for summary judgment. It

is improper for the Court to grant summary judgment simply because it is unopposed. 5 Instead,

the Court must “examin[e] the moving party’s submission to determine if it has met its initial

burden of demonstrating that no material issues of fact remain for trial and the moving party is

entitled to judgment as a matter of law.” 6 In doing so, the Court may consider any properly

stated facts as “undisputed for purposes of the motion.” 7 Further, facts deemed admitted through

a failure to respond to a request for admission may support a motion for summary judgment. 8




       2
           FED. R. CIV. P. 56(a).
       3
        See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
F.2d 182, 183 (10th Cir. 1991).
       4
        See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
       5
        See Reed v. Bennett, 312 F.3d 1190, 1194–95 (10th Cir. 2002); United States v. Dawes,
344 F. Supp. 2d 715, 718 (D. Kan. 2004); DUCivR 7-1(d); DUCivR 56-1(f).
       6
           Reed, 312 F.3d at 1195.
       7
           See FED. R. CIV. P. 56(e)(2).
       8
        FED. R. CIV. P. 56(c)(1)(A); H. B. Zachry Co. v. O’Brien, 378 F.2d 423, 425 (10th Cir.
1967); Moosman v. Joseph P. Blitz, Inc., 358 F.2d 686, 688 (2d Cir. 1966).


                                                2
Case 1:20-cv-00017-TS-DBP Document 27 Filed 04/12/21 PageID.144 Page 3 of 4




                                         III. DISCUSSION

        Plaintiffs must establish the following elements to sustain a prima facie case of medical

malpractice: “(1) the standard of care by which the doctor’s conduct is to be measured, (2)

breach of that standard by the doctor, and (3) injury proximately caused by the doctor’s

negligence.” 9 “A plaintiff’s failure to present evidence that, if believed by the trier of fact,

would establish any one of the three prongs of the prima facie case justifies a grant of summary

judgment to the defendant.” 10 Generally, “the plaintiff must provide expert testimony to

establish: 1) the standard of care; 2) defendant’s failure to comply with that standard; and 3) that

defendant caused plaintiff’s injuries.” 11 Expert testimony is also generally required to establish a

claim for failing to obtain informed consent. 12

        Plaintiffs have disclosed an expert who is anticipated to testify that another Defendant,

Greg B. Cook, breached the applicable standard of care. 13 However, Plaintiffs have not

disclosed an expert to offer testimony that the moving Defendants breached the standard of

care. 14 Therefore, Plaintiffs’ claims for negligence and failure to obtain informed consent fail as

to these Defendants. However, to the extent Plaintiffs assert a claim against Cook Foot & Ankle

Specialists under a theory of respondeat superior, 15 Defendants provide no basis for dismissal of



        9
            Chadwick v. Nielsen, 763 P.2d 817, 821 (Utah Ct. App. 1988).
        10
             Dikeou v. Osborn, 881 P.2d 943, 946 (Utah Ct. App. 1994).
        11
           Hoopiiaina v. Intermountain Health Care, 740 P.2d 270, 271 (Utah Ct. App. 1987)
(internal citations omitted).
        12
             Goddard v. Hickman, 685 P.2d 530, 533 (Utah 1984); Chadwick, 763 P.2d at 821 n.4.
        13
             Docket No. 25 Ex. 3.
        14
             See id.
        15
             Docket No. 2 ¶ 61.


                                                   3
Case 1:20-cv-00017-TS-DBP Document 27 Filed 04/12/21 PageID.145 Page 4 of 4




that claim and it will remain. 16 Further, since Plaintiff Steven B. Taylor’s loss of consortium

claim is dependent on Plaintiffs’ other claims, it too is subject to dismissal as against these

Defendants. 17

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion for Summary Judgment (Docket No. 25) is

GRANTED IN PART as set forth above.

       DATED this 12th day of April, 2021.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




       16
          Christensen v. Swenson, 874 P.2d 125, 127 (Utah 1994) (“Under the doctrine of
respondeat superior, employers are vicariously liable for torts committed by employees while
acting within the scope of their employment.”).
       17
         See Utah Code Ann. § 30-2-11(5); Fox v. Brigham Young Univ., 2007 UT App 406 ¶
24, 176 P.3d 446.


                                                  4
